—Order, Supreme Court, New York County (Robert Lippmann, J.), entered on or about September 15, 2000, which, in an action for breach of contract and legal malpractice against defendants-respondents’ legal malpractice carrier and the attorneys it assigned to represent plaintiffs in an underlying action for legal malpractice, inter alia, granted defendants’ motions for summary judgment dismissing the complaint as against them, unanimously affirmed, with costs.
Summary judgment was properly granted in favor of defendants carrier and attorneys upon a record establishing that plaintiffs had ratified the attorneys’ authority to enter into the settlement of the underlying action. Such ratification was accomplished by plaintiffs’ failure to take any steps to void the settlement although almost immediately made aware of it, and indeed by failing to voice any meaningful objection to it until commencement of the instant action more than three years later (see, Suncoast Capital Corp. v Global Intellicom, 280 AD2d 281, 281-282). In any event, even if plaintiffs had not ratified the settlement, summary judgment would be warranted since they suffered no damages attributable thereto, and also because there is no showing that the attorneys committed malpractice in the underlying action. Concur — Rosenberger, J. P., Tom, Rubin, Buckley and Marlow, JJ.